DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

JULL 18, 1989

Napoleon S. Maminta, M.D., DATE:

Petitioner,
-~ Vee Docket No. C-81

The Inspector General. DECISION CR 33

ORDER ENTERING SUMMARY DECISION
IN_FAVOR OF INSPECTOR GENERAL AND DISMISSING

PET: ONER'S S: ie) iG AS TO ISSUE OF
REASONABLENESS OF LENGTH OF EXCLUSION

On October 26, 1988, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in Medicare and State health care programs
for ten years.' The I.G. told Petitioner that the
exclusions were mandated by section 1128(a)(1) of the
Social Security Act, 42 U.S.C. 1320a-7(a) (1), and
resulted from Petitioner's conviction in federal court of
a criminal offense related to the delivery of an item or
service under the Medicare program. The I.G. stated that
the law required exclusions of at least five years for
those parties excluded pursuant to 42 U.S.C. 1320a-7(a).
The I.G. advised Petitioner that, in light of
circumstances enumerated in the notice, he was being
excluded for ten years.

Petitioner timely requested a hearing. His request
contested the I.G.'s determination that Petitioner's
conviction was related to the delivery of an item or

' “state health care program" is defined by
section 1128(h) of the Social Security Act, 42 U.S.C.
1320a-7(h), to include any State Plan approved under
Title XIX of the Act (such as Medicaid).
service under the Medicare program. Petitioner also
contested the length of the exclusions imposed on him.

The I.G. filed a motion, which among other things,
requested that I rule in the I.G.'s favor on the issue of
whether Petitioner was convicted of an offense related to
the delivery of an item or service under the Medicare
program, within the meaning of 42 U.S.C. 1320a-7(a) (1).
This motion was opposed by Petitioner. On May 5, 1989, I
issued a Ruling in this case which decided one of the
issues in this case in favor of the I.G.° I ruled that,
inasmuch as Petitioner had been convicted of an offense
related to the delivery of an item or service under the
Medicare program, the law mandated his exclusion from
Medicare and State health care programs for a minimum of
five years. I also ruled that, although the law required
that Petitioner be excluded for a minimum of five years,
Petitioner was entitled to a hearing on the issue of
whether the ten-year exclusions imposed and directed
against him by the I.G. are reasonable.

Shortly after issuing my Ruling, I conducted a prehearing
conference to establish a schedule for holding a hearing
on the issue of the reasonableness of the ten year
exclusions imposed and directed by the I.G. Petitioner
advised me at this conference that he might request a
dismissal as to the issue of the reasonableness of the
length of the exclusions imposed on him so that he could
appeal as a final decision that portion of my May 5,
1989, Ruling which held that Petitioner had been
convicted of an offense related to the delivery of an
item or service under the Medicare program.

On June 2, 1989, I issued a Prehearing Order which
provided that if Petitioner requested a dismissal as to
the issue of the reasonableness of the length of the
exclusion, and I accepted that request, I would issue a
final decision: making appropriate findings of fact and
conclusions of law; incorporating my May 5 Ruling into

2 fhe Ruling is attached to this Order.

3 r made it clear to Petitioner at this conference
my view that if he dismissed his hearing request as to
the reasonableness of the ten-year exclusions imposed on
him, and I entered a decision in favor of the I.G. on the
issue of whether Petitioner had been properly excluded
pursuant to the mandatory exclusion provisions of 42
U.S.C. 1320a-7(a) (1), the only appealable issue would be
the issue addressed in my decision.
the final decision; and entering an order summarily
disposing of the issue of the reasonableness of the
length of the exclusion on the basis that the Petitioner
was no longer requesting a hearing on that issue.

On June 27, 1989, Petitioner filed a request that I issue
an Order dismissing his request for hearing with regard
to the issue of the reasonableness of the length of his
Medicare exclusion. His attorney later clarified the
request to apply to both exclusions. The I.G. has not
opposed Petitioner's request.

In light of the foregoing, I enter the following Decision
and Order:

A. I enter summary decision in favor of the I.G. on the
issue of whether Petitioner was convicted of an offense
related to the delivery of an item or service under the
Medicare program. I conclude that 42 U.S.C. 1320a-7a(1)
requires the I.G. to exclude Petitioner from
participation in the Medicare program and direct that he
be excluded from participation in State health care
programs, for at least five years. In connection with
this decision, I make the following Findings of Fact and
Conclusions of Law:

1. Petitioner is a doctor of medicine. P.'s
Memorandum at 7.

2. Petitioner received an envelope in February,
1987, addressed to a laboratory he operated and sent by a
Medicare carrier, which contained documents, including a
Medicare reimbursement check. P. Ex. 1; I.G. Ex. 6; P.'s
Memorandum at 7.

‘ the parties' exhibits and memoranda submitted in

connection with the I.G.'s motion for partial summary
disposition will be cited as follows:

Petitioner's Exhibits P. Ex. (number)

Inspector General's Exhibits I.G. Ex. (number)

Inspector General's Memorandum I.G.'s Memorandum at
(page)

Petitioner's Memorandum P.'s Memorandum at
(page)

Inspector General's Response 1.G.'s Response at
(page)

Petitioner's Rebuttal P.'s Rebuttal at

(page)
3. The reimbursement check, in the amount of
$8,495.92, was payable to a party other than Petitioner
or an entity he operated, and was sent to him by mistake.
I.G. Ex. 6; P.'s Memorandum at 7.

4. Petitioner endorsed the check with the name of
the payee and his own name, and deposited the proceeds in
his own bank account. I.G. Ex. 6; P.'s Memorandum at 7.

5. On May 20, 1988 Petitioner pleaded guilty to a
charge of taking a check from an authorized depository
for mail before it had been delivered to the addressee,
in violation of 18 U.S.C. 1702.” I.G. Ex. 4; P.'s
Memorandum at 7. His sentence included three years'
probation. I.G. Ex. 4.

6. The offense to which Petitioner pleaded guilty
is a criminal offense related to the delivery of an item
or service under the Medicare program. 42 U.S.C. 1320a-
7(a) (1).

7. Petitioner's guilty plea is a conviction as
defined by 42 U.S.C. 1320a-7(i).

8. The minimum mandatory exclusion period is five
years for an individual who has been excluded based on
conviction of a criminal offense related to the delivery
of an item or service under Medicare. 42 U.S.C. 1320a-
7(c) (3) (B).

9. The Secretary delegated to the I.G. the duty to
exclude from participation in Medicare, and to direct the
exclusion from participation in State health care
programs, persons whose exclusion is required or
permitted under 42 U.S.C. 1320a-7. 48 Fed. Reg. 21662
(May 13, 1983).

10. The I.G. excluded Petitioner from participation
in the Medicare program, and directed that Petitioner be
excluded from participation in State health care
programs, for ten years.

5 he indictment charged Petitioner with

additional offenses, and Petitioner's plea included a
guilty plea to another count of the indictment. I.G. Ex.
4, 5. Neither party contends that this additional
conviction is relevant to the issues addressed by the
I.G.'s motion.
11. The law requires that Petitioner be excluded
from participation in Medicare and State health care
programs for at least five years. 42 U.S.C. 1320a-7a(1);
(c) (3) (B).

I adopt as my rationale for this decision that part of my
May 5, 1989 Ruling which addresses the merits of the
I.G.'s motion for partial summary disposition (at pages
2-6).

B. I Order that Petitioner's request for hearing on the
issue of the reasonableness of the ten-year exclusions
from participation in Medicare and State health care
programs imposed and directed against him be dismissed.
The ten-year exclusions remain in effect.

/s/

Steven T. Kessel
Administrative Law Judge
